Citation Nr: 0433535	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  95-15 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
chondromalacia patella of the left knee, currently evaluated 
as 10 percent disabling. 

2.  Entitlement to an increased rating for service-connected 
chondromalacia patella of the right knee, currently evaluated 
as 10 percent disabling.

3.  Entitlement to service connection for residuals of leg 
injuries. 

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative disease of the lumbosacral spine.  

5.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for 
schizoaffective disorder (claimed as post-traumatic stress 
disorder (PTSD)).

6.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for blurred 
vision, left eye. 

7.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for headaches.

8.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for any 
residuals of an arm and fingers injury.

9.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for right wrist 
disorder.

10.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for residuals of 
a left hand injury. 

11.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for residuals of 
a bilateral leg injury.

12.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for residuals of 
bilateral hip injury. 

13.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for a residuals 
of a lower back injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
March 1979 and from February 1982 to September 1982.  

The issues of entitlement to an increased rating for service-
connected chondromalacia patella of the left knee, currently 
evaluated as 10 percent disabling,  
entitlement to an increased rating for service-connected 
chondromalacia patella of the right knee, currently evaluated 
as 10 percent disabling, entitlement to service connection 
for residuals of leg injuries, and whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for degenerative disease of the 
lumbosacral spine (lower back disorder) are before the Board 
of Veterans' Appeals (Board) on appeal of a December 1991 
rating decision by the Newark, New Jersey, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified before a Decision Review Officer (DRO) at the RO in 
December 1992.  

The remaining issues listed above (#5-13) are before the 
Board on appeal of an October 2002 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified before a DRO in 
October 2003 and before the undersigned Judge at the RO in 
September 2004.

As explained in greater detail below, the issues on appeal, 
included entitlement to service connection for lower back 
disorder, are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


FINDINGS OF FACT

1.  By rating decision in October 1980, the RO denied the 
veteran's service connection claim for lower back disorder; 
the decision is final.  

2.  Evidence received since the October 1980 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for lower back disorder.  


CONCLUSIONS OF LAW

1.  The October 1980 rating decision, which denied 
entitlement to service connection for lower back disorder, is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
October 1980 rating decision, and the claim of entitlement to 
service connection for lower back disorder, is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

The Board has considered the veteran's new and material claim 
with respect to the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the 
favorable outcome set forth below, no conceivable prejudice 
to the veteran could result from this adjudication.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993). Thus, the 
additional delay in the adjudication of this issue, which 
would result from a remand solely to allow the RO to apply 
the VCAA, would not be justified.  In other words, the 
veteran will not be prejudiced by the Board proceeding to a 
decision in this matter since the outcome represents a 
reopening of his claim and as explained below, also remand 
for further development.

II.  New and Material Evidence - Lower Back Disorder

In an October 1980 rating decision, the veteran's service 
connection claim for lower back strain (lower back disorder) 
was denied.  The RO notified the veteran of the decision that 
same month, but he did not file a timely appeal.  Decisions 
of the RO are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2004).  However, if 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

It appears from the June 2003 supplemental statement of the 
case (SSOC) that the RO reopened the veteran's service 
connection claim for lower back disorder.  However, the Board 
has a jurisdictional responsibility to consider whether it 
was proper for a claim to be reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

Pertinent evidence considered at the time of the October 1980 
denial included service medical records which showed a 
complaint of lower back pain in a May 1978 clinical note.  
The report indicated that the veteran had a mild back strain.  
No further treatment was noted in service and separation 
examination in March 1979 noted that clinical evaluation of 
the spine was normal.  There was no reference of any chronic 
lower back problems in service.  VA examination report dated 
in August 1980 also indicated that there was no chronic lower 
back disorder found on examination.  Based upon the above 
evidence, the RO denied the veteran's claim due to the fact 
that there was no medical evidence of a current lower back 
disorder or an etiological opinion relating a current lower 
back disorder to service.  

Evidence received since the October 1980 rating decision 
includes VA clinical records dated in 1994 showing treatment 
for lower back problems, including prescribing a TENS unit.  
A February 1995 VA examination report indicated that the 
veteran had a intermittent lumbar strain syndrome.  A May 
1998 VA examination report diagnosed the veteran as having 
degenerative disease of the lumbosacral spine.    

The additional evidence also includes VA medical records 
dated in April 1997 indicating that the veteran had an 
intercurrent lower back injury at work and an addendum to the 
VA examination report dated in May 1998 indicated that the 
veteran's current degenerative disease of the lumbosacral 
spine was not related to service.  However, for new and 
material claims, the Board is not weighing the evidence or 
otherwise making a determination on the issue of service 
connection, but instead determining whether any new evidence 
relates to an unestablished fact necessary to substantiate 
the claim.  In this case, the Board concludes that the VA 
medical records and February 1995 and May 1998 VA examination 
reports demonstrate the fact that the veteran has a current 
lower back disorder.  Evidence considered in the October 1980 
rating decision did not show a current lower back disorder.  
Therefore, this evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As such, the evidence is material to his claim and therefore 
reopens his service connection claim for lower back disorder. 


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for lower back 
disorder.  To this extent only, the appeal is granted.

REMAND

The most recent VA examination report pertaining to the 
veteran's increased rating claims is dated in 1998, more than 
6 years ago.  The veteran contends that his knees are worse 
and he has constant pain. VA's duty to assist the veteran 
includes obtaining a thorough and contemporaneous examination 
in order to determine the nature and extent of the veteran's 
current level of disorder.  Therefore, a VA examination is 
required for the increased evaluation claims before 
adjudication on the merits.  

The United States Court of Appeals for Veterans Claims 
(Court) held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as 
amended, require VA to inform a claimant of which evidence VA 
will provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 202); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).

The Board notes that the RO has not issued a VCAA notice 
letter in connection with the 38 U.S.C.A. § 1151 claims for 
blurred vision, left eye, right wrist disorder, residuals of 
bilateral leg injuries, residuals from a left hand injury, 
and lower back disorder.  As for the 38 U.S.C.A. § 1151 
claims for schizoaffective disorder (claims as PTSD), 
headaches, any residuals of arm and fingers injuries, and 
residuals from any bilateral hip injuries, while the veteran 
has received some notice of the VCAA in a March 2002 letter, 
all the technical requirements do not appear to be met.  The 
VCAA letter issued by the RO in March 2003 was possibly 
confusing where it referenced that the veteran needed to 
provide evidence that these disorders were connected to 
service.  These matters are 38 U.S.C.A. § 1151 claims and not 
service connection claims under 38 U.S.C.A. §§ 1110, 1131.  
Moreover, while the February 2004 letter attempted to address 
the knee disorders, back disorder, and lower leg injuries, 
the letter lumped service-connected and nonservice-connected 
disabilities together and did not explain what evidence was 
needed for increased evaluations. Thus, the veteran should 
receive notice in full compliance with all technical 
requirements.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  Send a VCAA notice letter addressing 
the each issue on appeal.  The notice 
letter must inform the veteran  
(1) of the information and evidence not 
of record that is necessary to 
substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide and (4) request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio, supra;Veterans Benefits Act 
of 2003, 38 U.S.C. §§ 5109B, 7112.  A 
record of this notification must be 
incorporated into the claims file.

2.  After completion of #1, the veteran 
should be scheduled for a VA orthopedic 
examination of both knees to ascertain 
the current severity of his service-
connected disability described for rating 
purposes as chondromalacia patella of the 
left and right knees.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination, and 
the examination report must be annotated 
in this regard.  

The examination should include range of 
motion testing with special consideration 
as to whether or not there is additional 
functional loss due to pain, weakness, 
fatigue and incoordination.  If possible, 
any such additional functional loss 
should be expressed in degrees of 
additional limitation of motion.  For 
reference purposes, the examiners should 
also clearly set forth normal ranges of 
motion for the knee.

3.  After completion of #1, the veteran 
should be scheduled for a VA orthopedic 
examination to determine the nature and 
etiology of his current low back 
disorder, if any.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.   

The examiner should provide an opinion as 
to whether it is as least as likely as 
not that the veteran's current low back 
disorder is related to the veteran's 
service.  The opinion should be based on 
sound medical principles and the facts of 
the case.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC/RO 
should review the claims file and re-
adjudicate the veteran's service 
connection claims, increased rating 
claims, and claims for entitlement to VA 
benefits under 38 U.S.C.A. § 1151.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



